Citation Nr: 0615634	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  05-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to payment of non-service-connected (improved) 
pension, with special monthly pension by reason of the need 
for aid and attendance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has advanced this appeal on the docket, upon motion 
of the appellant.  See 38 C.F.R. § 20.900(c) (2005).

In April 2006, the veteran submitted to the Board additional 
evidence of his countable income and unreimbursed medical 
expenses, both of which appear to have increased while this 
appeal has been pending and which may have an impact upon his 
entitlement to receive pension benefits.  However, he has not 
submitted documentary support for of those amounts, or an up-
to-date medical expense report.  Although it is clear from 
the evidence on file that the veteran had excessive countable 
income for payment of VA pension benefits in the year 
commencing in 2005, his submission of additional evidence of 
eligibility for pension in 2006 appears to constitute a new 
claim for pension benefits, requiring additional development 
and computation.  That matter is referred to the RO for 
appropriate consideration.  


FINDING OF FACT

The veteran's countable annualized income, effective December 
2004, with consideration of deductions for unreimbursed 
medical expenses, exceeded the maximum allowable pension 
rate.



CONCLUSION OF LAW

The veteran's countable annualized income, effective December 
2004, was excessive for purposes of entitlement to receive VA 
improved pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), 3.271, 3.272 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In the present case, the veteran was not provided notice 
consistent with the VCAA prior to the initial RO decision in 
April 2005.

The Board would note, however, that, unlike many questions 
subject to appellate review, the issue of whether a veteran's 
income is excessive for purposes of payment of VA improved 
pension benefits, by its very nature, has an extremely narrow 
focus.  This case deals solely with the amount of annual 
income received by the veteran, and a comparison of that 
calculated sum with the annual rate of pension established by 
law.  It appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  As the pertinent evidence 
regarding the veteran's income has been received, there is no 
indication that disposition of this claim would have been 
different had the veteran received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In any event, the veteran was advised, by virtue of the April 
2005 notice of denial, and the July 2005 statement of the 
case (SOC), of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, at 1333.  

The Board further notes that VAOPGCPREC 5-2004 holds that 
under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, and that under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  In 
this case, the pertinent facts are not in dispute, and 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding 
countable annual income for pension purposes.  

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, no rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.  

II.  Laws and Regulations 

Pursuant to 38 U.S.C.A. § 1521(a), improved pension is a 
benefit payable by VA to a veteran of a period of war who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct.  One prerequisite to entitlement is that the 
veteran's income not exceed the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), 
(b); 38 C.F.R. § 3.3(a).  Pension benefits are paid at the 
maximum annual rate for the particular year in question, 
reduced by the amount of annual countable income received by 
the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. 
§§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Payments from the Social Security Administration 
(SSA) are not specifically excluded under 38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
annual pension rate may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

At the time the veteran filed his claim in March 2005, the 
maximum annual rate of improved pension without the aid and 
attendance rate for a veteran with no dependents was $10,162.  
Five percent of this amount is $508.00.  The maximum annual 
rate of improved pension including special monthly pension 
benefits at the aid and attendance rate for a veteran with no 
dependents is $16,955.  See 38 C.F.R. § 3.23(a) (3); VA 
Adjudication Manual M21-1, Part I, Appendix B.

III.  Factual Background 

The veteran filed his claim for non-service-connected pension 
in March 2005.  According to SSA records, the veteran was in 
receipt of a monthly payment of $958.20, effective from 
December 2004.  On a Financial Status Report (FSR) (VA Form 
5655), the veteran reported other gross monthly income of 
$523.70, from a company retirement plan.  

The veteran's unreimbursed medical expenses consist of a 
monthly Supplementary Medical Insurance (SMI) premium of 
$78.20, under the Medicare program.  He also reported 
additional monthly medical expenses of $45.00, but did not 
provide further documentation or otherwise identify those 
expenses.  There is no other evidence of excessive medical 
expenses, or other factors which might reduce his annual 
countable income.

In April 2005, the RO determined that the veteran's income 
was in excess of the maximum allowable annual income for the 
receipt of VA improved pension benefits.  In the July 2005 
SOC, the RO explained that the veteran's calculated annual 
income was $17,782.00 ($11,498.40 from SSA; $6,284.40 from 
retirement).  He was also advised that a portion, $430.00, of 
the $938.00 SMI premium had been deducted for VA purposes, 
thus reducing the veteran's countable annual income to 
$17,352.00.  The RO further explained that the veteran's 
yearly income of $17,352.00 still exceeded the limit of 
$10,162.00 for a veteran entitled to pension with no 
dependents, and also exceeded the limit of $16,955.00 for a 
veteran entitled to pension at the aid and attendance rate.  

IV.  Analysis

In this case, the RO denied the veteran's claim of 
entitlement to improved pension benefits on the basis that 
his income for the year of the claim was excessive for 
receipt of those benefits.  The RO did not address whether 
the veteran was permanently and totally disabled for pension 
purposes, which is the other prerequisite for receipt of such 
benefits, but the Board will assume, for the purpose of this 
decision, that he is so disabled.  In any case, the issue on 
appeal concerns the veteran's income, and whether it is 
excessive for payment of pension benefits.  

As stated previously, at the time of the RO's decision, the 
veteran's reported monthly income was $523.70 from his 
company retirement plan and $958.20 from SSA.  This resulted 
in total monthly income of $1,481.90, and a countable annual 
income of $17,782.80.  At the time of the April 2005 
decision, the maximum annual pension rate for a veteran 
without dependents was $10,162.00.  

Deductible medical expenses in 2005 included annual Medicare 
payments of $938.40 and the amount over $508.00, or $430.00, 
was used to reduce his countable income to $17,352.00 under 
the provisions of 38 C.F.R. § 3.272(g)(iii) (under which the 
unreimbursed medical expenses in excess of five percent of 
the maximum annual rate are to be deducted from the veteran's 
countable annual income).  This yearly income exceeds the 
maximum income of $10,162.00 allowed for entitlement to VA 
pension in the year 2005 by more than $7,000.00.  In 
addition, the veteran's income is also clearly above the 
maximum annual rate of 16,955.00 for improved pension with 
special monthly pension benefits that would be payable at the 
aid and attendance rate.

Although he has indicated additional medical expenses of 
$45.00 per month, the veteran has failed to furnish a clear 
accounting of such expenses.  Therefore, total claimed 
medical expenses for 2005 will only be the $430.00.  The 
Board notes in any event that, even if additional annual 
medical expenses of $540.00 ($45.00 x 12) were deducted from 
his calculated income for 2005, his income for that year 
would still be in excess of the maximum allowable pension 
rate of $10,162.00.  

The Board is sympathetic to the veteran's circumstances, but 
is unable to grant the requested pension benefits at this 
time.  The law is clear as to the reduction of pension 
payments based upon other annual income.  As noted, except 
for unreimbursed medical expenses, there is no legal basis to 
exclude additional expenses from the veteran's income.  
Likewise, the Board cannot ignore the legislative monetary 
limits imposed on eligibility for pension benefits.  Thus, 
the law is dispositive in this case, the claim must be denied 
on the basis of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of non-service-connected (improved) 
disability pension, with special monthly pension by reason of 
the need for aid and attendance, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


